Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported) January 3, 2008 CHINA ENERGY CORPORATION (Exact name of registrant as specified in its chapter) NEVADA 000-52409 98-0522950 (State or other jurisdiction (Commission (IRS Employer of incorporation File Number) Identification No.) 6, LAS VEGAS, NV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 702-216-0472 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. ( ) Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ( ) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( ) Pre commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.240.14d-2(b)) ( ) Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 1  Registrants Business and Operations Item 1.01  Entry into a Material Definitive Agreement Please refer to Section 8.01  Other Events Entry into Trust Agreement On December 31, 2007, the Registrants wholly owned subsidiary, Pacific Projects Inc. ( hereinafter referred to as PPI ), a Nevada corporation, entered into a Trust Agreement with all the registered shareholders of Inner Mongolia Tehong Coal and Power Group Co. Ltd ( hereinafter referred to as  Coal Group" ), and that of Inner Mongolia Zhunger Heat Power Co. Ltd ( hereinafter referred to as  Heat Power ), whereby under the terms of the Trust Agreement, all the shareholders are obligated to hold their interests in Coal Group and Heat Power in (represented by their registered paid up capital contributions to date) trust for PPI, for an 8 year term, extendable for another 5 more years. Coal Group is a wholly owned subsidiary of the Registrant and Heat Power is 51% owned by Coal Group and 49% owned by the Registrant. Please refer to Exhibit 10.1. PPI will raise adequate funding to convert Coal Group and Heat Power to Foreign Invested Enterprise (hereinafter referred to as FIE) eligible businesses wherein a FIE business license is issued. This new procedure was necessitated on account of change in laws in the Peoples Republic of China (hereinafter referred to as the PRC) wherein all foreign companies incorporated outside the PRC having an interest in PRC domestic companies are required to purchase FIE business licenses for their wholly owned or controlled subsidiaries in the PRC. Acquisition Price The granting of the FIE business licenses are subject to an acquisition price based on the value of the registered paid up capital of each PRC company to a maximum acquisition price to be up to 3 times the value of the registered paid up capital or of a lesser amount depending on the total value of capital contributions. See below Item 8.01 - Acquisition Price Guidelines Provided by MOFCOM . The registered paid up capital represents capital contributions made to both Coal Group and Heat Power by their shareholders when the company was incorporated and also when further capital contributions received post incorporation.
